DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed May 28, 2021, is entered.  Applicant amended claims 1 and 6 and added claims 11-18.  Claims 1-18 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
in situ during the baking process, meaning the eutectic reaction product is not present within the stand alone composition.
Therefore, the claims are rejected for containing new matter.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 requires a composition for p-type solar cells electrodes, wherein the composition contains a eutectic reaction product of the aluminum present in the glass frit.  The specification discloses the eutectic reaction product is formed in situ when the composition is actually baked to form the electrode.  Accordingly, the scope of the claimed invention is unclear 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-18 are rejected due to their dependency on claim 1.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is a product-by-process claim that further defines the composition of claim 1 with requirements regarding formation of the eutectic reaction product.  Claim 11 requires the product be formed via reaction with silicon from a substrate.  The scope of the claimed invention is unclear as to whether a silicon substrate is a feature of the composition.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 12-18 are rejected due to their dependency on claim 11.
(4)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication No. 2015/0107664).
With respect to claims 1 and 6, Examiner note the statement “for p-type solar cell electrodes” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the composition.  Any composition meeting the 
Choi teaches a composition for solar cell electrodes comprising silver powder, glass frit and an organic vehicle.  Abstract.  Choi specifically teaches the composition comprises a conductive powder mixture comprising both aluminum and silver powder, glass frit and an organic vehicle.  Abstract.
Choi teaches the composition comprises 60 wt% to 95 wt% of the conductive powder, 0.5 wt% to 20 wt% of the glass frit and 1 wt% to 30 wt% of the organic vehicle, wherein amount of aluminum and silver in the conductive powder is a 1:30 to 1:45 ratio.  Paragraphs 15 and 55.  Accordingly, Choi teaches a composition having 60g conductive silver powder, 2g conductive aluminum powder, 18g glass frit and 20g organic vehicle, wherein the composition includes 1,000 ppm aluminum based on the weight of the conductive aluminum powder and glass frit.
Choi also teaches aluminum is available to undergo a eutectic reaction with the silver powder and the substrate on which it is formed because Choi teaches the aluminum powder provides a lower eutectic point to the mixture and assists in etching the anti-reflection film by the glass frit.  Paragraph 34.
Choi also teaches the entire composition is obtained by mixing and kneading the components, meaning both the aluminum powder and glass frit are dispersed throughout the composition.  Paragraph 89.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that whether the aluminum powder is added to the composition with the glass frit or as a separate component, the same composition is obtained once all the components are subjected to the mixing step.  Specifically, the scenario at question is prima facie obvious.  MPEP 2144.04(IV)(C).
Finally, regarding the presence of a eutectic reaction product within the composition, Choi teaches, as noted above, the aluminum provides a low eutectic point to the mixture, meaning it is available to undergo a eutectic reaction.  Paragraph 34.  Choi also teaches the composition is baked at a temperature range of 200 ⁰C to 400 ⁰C in a drying step and then further baked at 400 ⁰C to 850 ⁰C in a baking step.  Paragraphs 76 and 77.  This is consistent with the formation conditions for the eutectic reaction product disclosed by Applicant.  Specifically, Applicant discloses the eutectic reaction product forms at low temperature due to the presence of aluminum in the glass frit.  Published Specification, Paragraph 34.  The only temperature processing steps disclosed by Applicant are a drying step at 200 to 400 ⁰C and a baking step at 400 to 950 ⁰C.  Published Specification, Paragraph 61.  Accordingly, the conditions under which the in situ eutectic reaction product is formed are also present in Choi’s disclosure, meaning Choi inherently teaches a composition comprising the eutectic reaction product within the scope of the claimed invention.
With respect to claim 2, Choi teaches the glass frit includes tellurium in the form of tellurium oxide.  Paragraph 60.
With respect to claim 3, Choi teaches the glass frit includes bismuth and lead in the form of their respective oxides.  Paragraph 59.
With respect to claim 8, Choi teaches the composition comprises a dispersant.  Paragraph 70.
With respect to claims 9 and 10, Choi teaches an electrode formed using the composition, wherein the electrode is a p-type electrode and the solar cell includes a p-type 
With respect to claim 11, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the claim defines the process by which the eutectic reaction product is formed.
Choi, as explained above, teaches the same process conditions as disclosed by Applicant for forming the eutectic reaction product.  Accordingly, Choi teaches a composition comprising a eutectic reaction product formed by baking aluminum present in the glass frit in a eutectic reaction with silver powder and silicon from a substrate, as explained above.
With respect to claim 12, Choi teaches the glass frit includes tellurium in the form of tellurium oxide.  Paragraph 60.
With respect to claim 13, Choi teaches the glass frit includes bismuth and lead in the form of their respective oxides.  Paragraph 59.
With respect to claim 16, Choi teaches the composition comprises 60 wt% to 95 wt% of the conductive powder, 0.5 wt% to 20 wt% of the glass frit and 1 wt% to 30 wt% of the organic vehicle, wherein amount of aluminum and silver in the conductive powder is a 1:30 to 1:45 ratio.  Paragraphs 15 and 55.
With respect to claim 18, Choi teaches the composition comprises a dispersant.  Paragraph 70.


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication No. 2015/0107664), as applied to claims 1-3, 6, 8-13, 16 and 18 above, and further in view of Kim et al. (U.S. Publication No. 2014/0042375).
With respect to claims 4, 5, 14 and 15, Choi teaches the frit comprises tellurium oxide, bismuth oxide and lead oxide but is silent as to their concentrations relative to one another.
However, Kim teaches a glass frit mixture of the three oxides is beneficial to melt the conductive powder so as to reduce contact resistance during a baking process.  Paragraphs 26 and 27.  Kim teaches the mixed oxide can comprise, for example, 40.5 wt.% of the frit, which corresponds to 20 wt.% tellurium and bismuth oxide and 5.5 wt.% lead oxide.  Paragraphs 27 and 30.  This corresponds to a molar ratio of about 5:1 for tellurium to lead and a molar ratio of about 3:1 for tellurium to bismuth.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate the materials of the mixed oxide taught by Kim in the disclosed amounts into Choi’s glass frit because doing so melts the conductive powder so as to reduce contact resistance during a baking process.  
(6)
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Publication No. 2015/0107664), as applied to claims 1-3, 6, 8-13, 16 and 18 above, and further in view of Guo (U.S. Publication No. 2014/0084223).
claims 7 and 17, Choi teaches a composition comprising tungsten oxide but is silent as to the presence of tungsten oxide particles.
However, Guo, which also deals with conductive pastes for solar cell electrodes, teaches tungsten oxide is included within the glass frit to reduce the surface tension.  Paragraph 26.  Guo further teaches the paste is dispersed with a three-roll mill, meaning the tungsten oxide, at least to a degree, is in particulate form.  Paragraph 37.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate tungsten oxide within the composition because doing so obtains a surface tension reducing effect. 
(7)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues certain embodiments of the invention achieve distinct advantages that are not provided by Choi.  Examiner is not able to evaluation the substance of Applicant’s arguments as these advantages are not a feature of the claimed invention and it’s unclear that the claimed invention is commensurate in scope with what Applicant believes to be unexpected results.
	Applicant argues Choi does not disclose the eutectic reaction product.  Examiner disagrees.  As noted above, this product is inherent in Choi’s disclosure given that the composition is the same and the baking temperature overlaps with what is alleged by Applicant to produce the eutectic reaction product.



(8)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796